United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-11098
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                versus

                       CHRISTOPHER KEITH COLVIN,

                            Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:04-CR-381-ALL
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Christopher   Keith    Colvin   appeals   the   sentence    imposed

following the revocation of his supervised release following his

conviction for possession of a firearm by a convicted felon.          For

the first time on appeal, he argues that the district court erred

by imposing a sentence outside the guidelines sentence range

without explicitly referencing the sentencing factors set forth in

18 U.S.C. § 3553(a).    He maintains that explicit reference to the

sentencing factors enumerated in § 3553(a) was required by this

court in United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-11098
                                       -2-

cert. denied, 126 S. Ct. 43 (2005).               He asserts that Mares is

applicable   to     this   case    because     sentences      imposed   upon   the

revocation     of    supervised      release     should       be   reviewed    for

reasonableness following United States v. Booker, 543 U.S. 220

(2005).   Because Colvin did not raise this issue below, we review

for plain error.      See United States v. Vontsteen, 950 F.2d 1086,

1091, 1093 (5th Cir. 1992).

      Assuming arguendo that the Booker reasonableness standard

applies to sentences imposed following the revocation of supervised

release, the district court was still not required to “engage in

robotic   incantations      that     each    statutory     factor    [had]     been

considered.”      United States v. Smith, 440 F.3d 704, 707 (5th Cir.

2006) (internal quotation marks omitted).           The district court gave

a   fact-specific    reason   for    the    sentence     it   imposed   that   was

consistent with the sentencing factors contained in § 3553(a), and

this was sufficient.       See id.    Accordingly, the district court did

not commit error, plain or otherwise, by not explicitly referencing

the sentencing factors set forth in § 3553(a).

      To the extent that Colvin argues that the sentence imposed was

unreasonable or plainly unreasonable, he has failed to properly

brief the issue and, therefore, waived it. See Trevino v. Johnson,

168 F.3d 173, 181 n.3 (5th Cir. 1999).

      AFFIRMED.